 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    RAUL ALVAREZ,                              Case No. 1:16-cv-00203-AWI-JLT (PC)
12                       Plaintiff,              FINDINGS AND RECOMMENDATION TO
                                                 GRANT DEFENDANT’S MOTION FOR
13            v.                                 SUMMMARY JUDGMENT
14    Dr. HASHEMI,                               (Doc. 45)
15                       Defendant.              OBJECTIONS DUE WITHIN 14 DAYS
16

17   I.     Procedural History
18          Plaintiff, Raul Alvarez, proceeds in this action on claims that Defendant, Dr. Nastran
19   Hashemi, was deliberately indifferent to his serious medical needs. (Docs. 12, 18, 24.)
20   Defendant contends that the level of care she provided to Plaintiff demonstrates that she was not
21   deliberately indifferent to any of Plaintiff’s medical conditions, entitling her to summary
22   judgment. (Doc. 45.) On November 21, 2018, Plaintiff filed a memorandum of points and
23   authorities in support of his opposition to Defendant’s motion (Doc. 48) and a motion to extend
24   time under Rule 56(d) to file a separate statement of disputed facts in opposition to motion for
25   summary judgment (Doc. 49). Plaintiff was granted an extension of time to file a separate
26   statement of disputed facts supported by Plaintiff’s declaration (Doc. 52) and Defendant was
27   granted the opportunity to file a reply (Doc. 54). However, despite lapse of the extension of time,
28   Plaintiff did not file a separate statement of disputed facts or a declaration in opposition to
                                                        1
 1   Defendant’s motion for summary judgment. For the reasons discussed below, the Court finds that
 2   Defendant has established there is no genuine issue of material fact and her motion should be
 3   GRANTED.
 4   II.    Summary Judgment Standard
 5          Summary judgment is appropriate where there is “no genuine dispute as to any material
 6   fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Washington
 7   Mutual Inc. v. U.S., 636 F.3d 1207, 1216 (9th Cir. 2011). An issue of fact is genuine only if there
 8   is sufficient evidence for a reasonable fact finder to find for the non-moving party, while a fact is
 9   material if it “might affect the outcome of the suit under the governing law.” Anderson v. Liberty
10   Lobby, Inc., 477 U.S. 242, 248 (1986); Wool v. Tandem Computers, Inc., 818 F.2d 1422, 1436
11   (9th Cir. 1987). The Court determines only whether there is a genuine issue for trial and in doing
12   so, it must liberally construe Plaintiff’s filings because he is a pro se prisoner. Thomas v. Ponder,

13   611 F3d 1144, 1150 (9th Cir. 2010) (quotation marks and citations omitted).

14          In addition, Rule 56 allows a court to grant summary adjudication, or partial summary

15   judgment, when there is no genuine issue of material fact as to a particular claim or portion of that

16   claim. Fed. R. Civ. P. 56(a); see also Lies v. Farrell Lines, Inc., 641 F.2d 765, 769 n.3 (9th Cir.

17   1981) (“Rule 56 authorizes a summary adjudication that will often fall short of a final

18   determination, even of a single claim . . .”) (internal quotation marks and citation omitted). The

19   standards that apply on a motion for summary judgment and a motion for summary adjudication

20   are the same. See Fed. R. Civ. P. 56 (a), (c); Mora v. Chem-Tronics, 16 F.Supp.2d 1192, 1200

21   (S.D. Cal. 1998).

22          Each party’s position must be supported by (1) citing to particular parts of materials in the

23   record, including but not limited to depositions, documents, declarations, or discovery; or (2)

24   showing that the materials cited do not establish the presence or absence of a genuine dispute or

25   that the opposing party cannot produce admissible evidence to support the fact. Fed. R. Civ. P.

26   56(c)(1) (quotation marks omitted). The Court may consider other materials in the record not

27   cited to by the parties, but it is not required to do so. Fed. R. Civ. P. 56(c)(3); Carmen v. San

28   Francisco Unified School Dist., 237 F.3d 1026, 1031 (9th Cir. 2001); accord Simmons v. Navajo

                                                       2
 1   County, Ariz., 609 F.3d 1011, 1017 (9th Cir. 2010).
 2            Defendant does not bear the burden of proof at trial and, in moving for summary
 3   judgment, they need only prove an absence of evidence to support Plaintiff’s case. In re Oracle
 4   Corp. Securities Litigation, 627 F.3d 376, 387 (9th Cir. 2010) (citing Celotex Corp. v. Catrett,
 5   477 U.S. 317, 323 (1986)). If Defendant meets her initial burden, the burden then shifts to
 6   Plaintiff “to designate specific facts demonstrating the existence of genuine issues for trial.” Id.
 7   This requires Plaintiff to “show more than the mere existence of a scintilla of evidence.” Id.
 8   (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)). An issue of fact is genuine
 9   only if there is sufficient evidence for a reasonable fact finder to find for the non-moving party,
10   while a fact is material if it “might affect the outcome of the suit under the governing law.”
11   Anderson, 477 U.S. at 248; Wool v. Tandem Computers, Inc., 818 F.2d 1422, 1436 (9th Cir.
12   1987).

13            In judging the evidence at the summary judgment stage, the Court may not make

14   credibility determinations or weigh conflicting evidence, Soremekun v. Thrifty Payless Inc., 509

15   F.3d 978, 984 (9th Cir. 2007) (quotation marks and citation omitted), and it must draw all

16   inferences in the light most favorable to the nonmoving party and determine whether a genuine

17   issue of material fact precludes entry of judgment, Comite de Jornaleros de Redondo Beach v.

18   City of Redondo Beach, 657 F.3d 936, 942 (9th Cir. 2011) (quotation marks and citation omitted),

19   cert. denied, 132 S.Ct. 1566 (2012). Inferences, however, are not drawn out of the air; the

20   nonmoving party must produce a factual predicate from which the inference may reasonably be

21   drawn. See Richards v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985),

22   aff’d, 810 F.2d 898 (9th Cir. 1987).

23   III.     Legal Standards Under the Eighth Amendment

24            Prison officials violate the Eighth Amendment if they are “deliberate[ly] indifferen[t] to [a

25   prisoner’s] serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 104 (1976). “A medical need

26   is serious if failure to treat it will result in ‘“significant injury or the unnecessary and wanton

27   infliction of pain.”’” Peralta v. Dillard, 744 F.3d 1076, 1081-82 (2014) (quoting Jett v. Penner,

28   439 F.3d 1091, 1096 (9th Cir.2006) (quoting McGuckin v. Smith, 974 F.2d 1050, 1059 (9th

                                                        3
 1   Cir.1992), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th
 2   Cir.1997) (en banc)).
 3          To maintain an Eighth Amendment claim based on medical care in prison, a plaintiff must
 4   first “show a serious medical need by demonstrating that failure to treat a prisoner’s condition
 5   could result in further significant injury or the unnecessary and wanton infliction of pain. Second,
 6   the plaintiff must show the defendants’ response to the need was deliberately indifferent.”
 7   Wilhelm v. Rotman, 680 F.3d 1113, 1122 (9th Cir. 2012) (quoting Jett, 439 F.3d at 1096
 8   (quotation marks omitted)).
 9          As to the first prong, indications of a serious medical need “include the existence of an
10   injury that a reasonable doctor or patient would find important and worthy of comment or
11   treatment; the presence of a medical condition that significantly affects an individual’s daily
12   activities; or the existence of chronic and substantial pain.” Colwell v. Bannister, 763 F.3d 1060,

13   1066 (9th Cir. 2014) (citation and internal quotation marks omitted); accord Wilhelm, 680 F.3d at

14   1122; Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir. 2000).

15          As to the second prong, deliberate indifference is “a state of mind more blameworthy than

16   negligence” and “requires ‘more than ordinary lack of due care for the prisoner’s interests or

17   safety.’ ” Farmer v. Brennan, 511 U.S. 825, 835 (1994) (quoting Whitley, 475 U.S. at 319).

18   Deliberate indifference is shown where a prison official “knows that inmates face a substantial

19   risk of serious harm and disregards that risk by failing to take reasonable measures to abate it.”

20   Id., at 847. In medical cases, this requires showing: (a) a purposeful act or failure to respond to a

21   prisoner’s pain or possible medical need and (b) harm caused by the indifference. Wilhelm, 680

22   F.3d at 1122 (quoting Jett, 439 F.3d at 1096). “A prisoner need not show his harm was

23   substantial; however, such would provide additional support for the inmate’s claim that the

24   defendant was deliberately indifferent to his needs.” Jett, 439 F.3d at 1096, citing McGuckin, 974

25   F.2d at 1060.

26          Deliberate indifference is a high legal standard. Toguchi v. Chung, 391 F.3d 1051, 1060

27   (9th Cir.2004). “Under this standard, the prison official must not only ‘be aware of the facts from

28   which the inference could be drawn that a substantial risk of serious harm exists,’ but that person

                                                       4
 1   ‘must also draw the inference.’ ” Id. at 1057 (quoting Farmer, 511 U.S. at 837). “‘If a prison
 2   official should have been aware of the risk, but was not, then the official has not violated the
 3   Eighth Amendment, no matter how severe the risk.’” Id. (quoting Gibson v. County of Washoe,
 4   Nevada, 290 F.3d 1175, 1188 (9th Cir. 2002)).
 5              To prevail on a deliberate-indifference claim, a plaintiff must also show that harm resulted
 6   from a defendant’s wrongful conduct. Wilhelm, 680 F.3d at 1122; see also Jett, 439 F.3d at 1096;
 7   Hallett v. Morgan, 296 F.3d 732, 746 (9th Cir. 2002) (prisoner alleging deliberate indifference
 8   based on delay in treatment must show delay led to further injury).
 9   IV.        Analysis
10              A.        Defendant’s Motion
11              Defendant’s evidence shows that Plaintiff is an inmate in the custody of the California
12   Department of Corrections and Rehabilitation, incarcerated at the California Substance Abuse

13   Treatment Facility (SATF) in Corcoran, California. (Defendant’s Statement of Undisputed

14   Material Facts No. 1 (UMF 1).)1 Defendant is a physician licensed by the State of California and

15   is board certified in Internal Medicine by the American Board of Internal Medicine. (UMF 2.)

16   Since September 2012, Defendant has been employed by CDCR as a physician and surgeon at

17   SATF. (UMF 3.)

18              As a physician and surgeon, Defendant’s responsibilities include examination of patients,

19   diagnosing their illnesses; prescribing medications and medical equipment; ordering various

20   accommodations or “chronos” as described below; and administering medical treatment. (UMF

21   4.) She also provides pre- and post-operative care of surgical cases in accordance with the

22   treatment plan and recommendations of the surgeon or specialist. (UMF 5.) Defendant was

23   Plaintiff’s primary care physician during a portion of his incarceration at SATF. (UMF 6.)

24   Plaintiff suffers from history of bipolar disorder, chronic back pain from normal age-related disc

25   degeneration, diabetes mellitus type 2, diabetic neuropathy, essential hypertension, history of

26   ulcerative colitis, Barrett’s esophagus, and hiatal hernia. (UMF 7.)

27
     1
28       Notably, Plaintiff did not dispute any of the facts set forth in Defendant’s statement of facts.

                                                                    5
 1                  1.      Defendant’s Care of Plaintiff’s Ambulatory Conditions
 2          Plaintiff generally alleges Defendant refused to provide him a wheelchair and removed his
 3   accommodation for housing on a lower floor, which ultimately caused him to fall on the stairs.
 4   (Doc. 45-4, Exhibit A, p. 12-13.) Plaintiff does not place the treatment of his diabetes at issue in
 5   this case. Yet the record of Defendant’s treatment of Plaintiff’s diabetes demonstrates that she
 6   provided treatment of Plaintiff’s symptoms of weakness and decreased sensation in his feet and
 7   legs caused from diabetic neuropathy, as well as decreased strength from normal age-related disc
 8   degeneration and nerve impingement.
 9          Defendant’s evidence shows, that pursuant Correctional Health Care Services policies and
10   procedures, physicians employed by CDCR shall order accommodations for patients when
11   medically necessary or to ensure equal access to prison services, programs or activities. (UMF
12   32.) Accommodations are generally made by providing an inmate patient a Comprehensive

13   Accommodation Chrono. (UMF 33.) A chrono may provide for specific housing of an inmate,

14   such as in a single cell or a ground or lower level floor cell, and/or may include use of medical

15   supplies or equipment. (UMF 34.) A chrono may be designated “permanent” or “temporary”

16   based on the individual patient’s needs as determined by medical staff. (UMF 35.) A temporary

17   chrono has an automatic expiration date which can be renewed. (UMF 36.) A permanent chrono

18   is to be reviewed at least annually by a medical professional to determine its continued medical

19   necessity. (UMF 37.) A permanent chrono indicates the inmate has a condition that is not

20   expected to improve within six months, (UMF 38), and can removed or modified in accordance

21   with the patient’s medical necessity. (UMF 39.)

22          Defendant’s evidence also shows that, on October 30, 2013, Plaintiff complained of pain

23   in his feet. (UMF 42.) Defendant noted Plaintiff’s noncompliance issues with diabetic care on

24   that date, (UMF 43), and her examination of Plaintiff’s feet showed no signs of ulcers, edema, or

25   change in sensation, and good peripheral pulses. (UMF 44.) Defendant increased Plaintiff’s

26   prescription for Metformin because of high hemoglobin levels, (UMF 45), and diagnosed

27   neuropathy secondary to diabetes (UMF 46). To treat Plaintiff’s nerve pain Defendant

28   discontinued Sulindac (NSAIDs) and prescribed naproxen and Trileptal. (UMF 47.) She also

                                                       6
 1   ordered an eye exam, comprehensive metabolic panel blood tests, and urine lab tests to detect
 2   early signs of kidney damage associated with diabetic patients. (UMF 48-49.) Defendant
 3   provided Plaintiff information regarding the need for proper diet, exercise, and weight
 4   management to decrease symptoms of neuropathy. (UMF 50.)
 5          On December 27, 2013, Defendant examined Plaintiff for complaints of pain in his right
 6   hip. (UMF 51.) She examined musculoskeletal strength tests by having Plaintiff lift and move
 7   his legs in various directions with resistance applied. (UMF 52.) Plaintiff had full strength, his
 8   reflexes were within normal limits, and he had no tenderness in the lumbar spine. (UMF 53.)
 9   Defendant diagnosed Plaintiff with lumbar radiculopathy, or chronic pain caused from disc
10   compression or inflammation on the spinal nerve. (UMF 54.) She ordered x-rays of his right hip,
11   which were taken on January 9, 2014 and showed no abnormalities. (UMF 57-58.) She
12   continued prescription medication for pain management, (UMF 55), and continued to educate

13   Plaintiff on the need for exercise (UMF 56).

14          On February 7, 2014, during follow up care for his diabetes, Defendant examined

15   Plaintiff’s extremities, including feet and ankles, for conditions associated with uncontrolled

16   diabetes. (UMF 59.) Defendant continued Plaintiff’s prescriptions for Trileptal and NSAIDs as

17   needed to control his chronic pain symptoms, (UMF 60), and prescribed Lisinopril for high blood

18   pressure to decrease the risk of complications due to damage of blood vessels and blood flow

19   (UMF 61). Defendant increased Plaintiff’s dosage for Metformin and continued to educate him

20   on the need for daily exercise to help control his symptoms of pain and increase his strength.

21   (UMF 62-63.)

22          On March 25, 2014, Defendant again examined Plaintiff who presented with complaints

23   of increased bilateral foot pain and tingling sensations. (UMF 64.) She examined the strength

24   levels in his extremities, which were all within normal limits, and noted improvement in his

25   glucose levels. (UMF 65-66.) Defendant examined the sensation in Plaintiff’s feet and ankles for

26   diabetic damage and noted good peripheral pulse and no ulcers. (UMF 67.) She increased his

27   daily prescription for Trileptal to help control his neuropathic pain and increased his dosage of

28   Lisinopril. (UMF 68-69.)

                                                      7
 1          Defendant again examined Plaintiff’s strength levels on May 20, 2014, which were all
 2   within normal levels. (UMF 70.) She continued Plaintiff on NSAIDs and Trileptal. (UMF 71.)
 3   In the interim, Plaintiff was seen for gastrointestinal issues (see corresponding section herein).
 4   As of August 28, 2014, Plaintiff was still refusing to control his diabetes with the use of insulin.
 5   (UMF 72.) Plaintiff offered no complaints of decreased ability to walk and exhibited no pain,
 6   discomfort, or imbalance while walking. (UMF 73-74.)
 7          Defendant examined Plaintiff on September 9, 2014, for a new complaint of acute low
 8   back pain. (UMF 75.) Prior to this examination, Plaintiff had been provided a temporary, loaner
 9   wheelchair by a custody officer who observed Plaintiff having difficulty walking. (UMF 76.)
10   The wheelchair was not prescribed by a medical professional or based on any medical
11   assessment. (UMF 77.) Defendant performed extremity and muscle strength tests which were
12   within normal limits. (UMF 78.) Because of his acute pain, Defendant prescribed Plaintiff a

13   short-term prescription of Tylenol #3 with codeine and provided him a temporary walker for two

14   weeks. (UMF 79-80.) Defendant issued a temporary chrono providing Plaintiff with a ground

15   floor cell and bottom bunk restriction through March 9, 2015 and a permanent back brace. (UMF

16   81.)

17          On September 25, 2014, Defendant examined Plaintiff, following-up on his lower back

18   pain. (UMF 82.) She reviewed his August 22, 2014 x-rays of his cervical, lumbar, and thoracic

19   spine which were all unremarkable. (UMF 83.) She performed musculoskeletal tests finding

20   full-strength in his extremities. (UMF 87.) She transitioned Plaintiff from the temporary walker

21   to a cane. (UMF 85.) During this examination, Defendant determined that Plaintiff could walk

22   using the cane without difficulty or discomfort -- after having Plaintiff walk for her using the cane

23   insuring he was able to do so without difficulty or discomfort. (UMF 86.) Defendant prescribed

24   Tylenol for Plaintiff when he completed the round of Tylenol #3. (UMF 84.) Defendant

25   increased Plaintiff’s dosage of Trileptal for his diabetic neuropathy and referred Plaintiff to

26   physical therapy to improve muscle strength. (UMF 88-89.)

27          During her treatment of Plaintiff’s leg weakness and back pain, Defendant never wanted

28   Plaintiff to rely on a walker or wheelchair because, over a long period of time, use of such

                                                       8
 1   assistive devices will result in greater weakness and atrophy of muscles from the lack of use.
 2   (UMF 90.) Early mobilization and physical therapy is the standard of care based on clinical
 3   evidence to avoid muscle atrophy and permanent disability. (UMF 91.) It was in Plaintiff’s best
 4   interest to use and develop his muscles as much as possible to promote healing and mobility,
 5   which Defendant explained to Plaintiff. (UMF 91.) Continued exercise increases stimulation and
 6   blood flow and lessens the symptoms associate with diabetic neuropathy and chronic back pain.
 7   (UMF 92.)
 8          On October 9, 2014, Plaintiff reported that the course of Tylenol improved his back-pain
 9   levels; Defendant continued Plaintiff’s use of a cane for another two weeks and referred him to
10   physical therapy. (UMF 93-94.) However, on October 15, 2014, Plaintiff requested a chrono to
11   restrict his prison job assignment and to provide him with a mobility vest. (UMF 95.) A mobility
12   vest is provided to inmates to show others, including custody staff, that the inmate has difficulties

13   with mobility and may not be able to perform certain physical functions that are required of other

14   inmates. (UMF 96.) A work restriction chrono indicates the inmate has physical limitations and

15   restricts the work an inmate is permitted to do while incarcerated, such as restricting rooftop

16   work, climbing ladders, or lifting heavy items. (UMF 97.) During her examination on October

17   15, 2014, Defendant found Plaintiff to have full strength in all extremities, with no focal

18   neurologic deficit (or abnormal or weaker functioning of muscles or nerves). (UMF 98-99.) He

19   showed no discomfort during the office visit and was able to walk around the clinic without a

20   cane, limping, or antalgic gait (abnormal stance indicating pain). (UMF 100-101.) Further,

21   custody staff in the prison had reported to Defendant that Plaintiff was observed moving around

22   without the use of any assistive devices. (UMF 103.) Based on the examination and

23   observations, Defendant determined Plaintiff did not meet the requirements for a mobility vest or

24   work restriction. (UMF 104-105.)

25          Defendant followed up with Plaintiff again on October 30, 2014. Plaintiff walked with a

26   normal gait and had normal balance. (UMF 106.) There were no changes to his strength or

27   ability to ambulate with use of a cane. (UMF 107.) She continued Plaintiff’s medications and

28   use of a cane while he completed physical therapy. (UMF 108.) Defendant also completed a

                                                       9
 1   chrono providing Plaintiff with permanent ground floor cell and bottom bunk restriction, and
 2   temporary cane through February 1, 2015. (UMF 109. (The chrono mistakenly reads 2/1/2014,
 3   though it was prepared on 10/30/2014).) By November 27, 2014, Plaintiff had missed three
 4   consecutive morning dosages of Trileptal for neuropathic pain. (UMF 110.)
 5          On December 3, 2014, examination of Plaintiff’s musculoskeletal system and extremities
 6   showed full strength and Defendant observed him to have normal balance and a steady gait.
 7   (UMF 111-112.) On December 3, 2014, Plaintiff again refused Trileptal to manage his
 8   neuropathic pain. (UMF 113.) Defendant continued Plaintiff’s use of a cane while he attended
 9   physical therapy. (UMF 114.)
10          On February 23, 2015, Plaintiff complained of difficulty walking. (UMF 115.) However,
11   that morning Defendant observed him walking to receive his daily medications in the yard while
12   carrying, rather than using, the prescribed cane. (UMF 116.) She reviewed x-rays of Plaintiff’s

13   cervical, thoracic, and lumbar spine, which were all unremarkable. (UMF 117.) She reviewed

14   custody staff reports indicating that the patient had no problem walking while outside the clinic.

15   (UMF 118.) She also reviewed the physical therapy progress notes which indicated Plaintiff’s

16   pain level was improving and that he was able to ambulate with a cane. (UMF 119.) She

17   performed musculoskeletal and extremity strength tests, all were within the normal limits. (UMF

18   120.) Defendant continued Plaintiff’s medications for diabetic neuropathy. (UMF 124.) Based

19   on the x-rays, his performance with the physical therapist, and her observations and examination,

20   Defendant determined Plaintiff no longer qualified for lower tier chrono. (UMF 121.) She

21   removed the restriction for lower tier housing and ordered a temporary chrono for a lower bunk

22   and continued the use of the cane. (UMF 122.) After the removal of the lower tier restriction,

23   Plaintiff threatened Defendant, stating “Watch for me, I am around.” (UMF 123.)

24          Plaintiff submitted a Health Care Services Request Form dated March 20, 2015,

25   requesting a chrono for lower tier placement. (UMF 124.) Three days later, on March 23, 2015,

26   Plaintiff meet with nurse Virginia Ignacio. When told of the removal of the lower tier choro

27   Plaintiff threatened that he “will just fall off the stairs.” (UMF 126.) The nurse noted that

28   Plaintiff was able to ambulate with the use of a cane and had a steady gait, showing no signs of

                                                      10
 1   weakness. (UMF 127-129.) Despite his complaints and continued counseling, by March 28,
 2   2015, Plaintiff missed three consecutive days of taking his Trileptal prescription for neuropathic
 3   pain. (UMF 130-131.) Plaintiff later stated to a mental health provider, on April 2, 2016, that he
 4   hoped to fall so that he could hold Defendant responsible. (UMF 132.) Also evidencing his plan
 5   to feign an injury, Plaintiff wrote a letter to Defendant on April 5 indicating he would hold her
 6   responsible for any medical incidents. (UMF 133.)
 7          On April 12, 2015, Plaintiff was transported to Mercy Hospital in Bakersfield because of
 8   an alleged fall. (UMF 134.) There were no witnesses to the fall and Plaintiff could provide no
 9   details. (135.) All x-rays, CT Scans, echocardiogram, and a carotid Doppler ultrasound were
10   unremarkable. (UMF 136-137.) There were no recommendations or referrals for surgery. (UMF
11   144.) Upon his return to the prison, on April 14, 2015, Plaintiff was provided a temporary
12   wheelchair and was prescribed Motrin and Robaxin for muscle spasms and pain. (UMF 138.) On

13   April 17, 2015, Defendant followed up with Plaintiff, reviewing his records from Mercy Hospital

14   and provided him a walker and orthopedic shoes. (UMF 139.) Plaintiff was able to use the

15   walker without difficulties, pain, or facial grimacing and maintained his balance. (UMF 140.) He

16   refused Robaxin and Trileptal for treatment of pain and muscle spasms. (UMF 141.) Defendant

17   ordered physical therapy to increase Plaintiff’s strength and updated his chrono including

18   placement on a lower tier and lower bunk through June 30, 2015, as well as a work restriction.

19   (UMF 142-143.)

20          On May 29, 2015, Defendant followed up with management of Plaintiff’s back and leg

21   pain. (UMF 145.) Defendant explained to Plaintiff that his pain caused by neuropathy and nerve

22   impingement cannot be corrected fully and that it can only by complying with his medication

23   regimen. (UMF 146.) During the examination, again Plaintiff threated to file a lawsuit against

24   Defendant. (UMF 148.) Defendant updated Plaintiff’s chrono to include a lifting restriction.

25   (UMF 147) On June 10, 2015, Defendant updated Plaintiff’s chrono to also include a work

26   restriction. (UMF 149.)

27          Despite Plaintiff’s health care complaints, he continued to refuse medication for his

28   diabetes and neuropathic pain for various periods of time throughout November of 2015. (UMF

                                                      11
 1   13, 72, 113, 141, 153-154.) More telling, however, Plaintiff was observed by custody staff on
 2   multiple occasions walking without his walker and without difficulty; this included one occasion
 3   in which he was observed standing on top of his cell’s sink without support and jumping off the
 4   three-foot drop without any signs of pain or imbalance. (UMF 150-152, 155.) The day before
 5   Plaintiff filed this action, and days after he signed the complaint under penalty of perjury, an
 6   officer observed him walking without the use of his medically assigned walker. (UMF 156.)
 7   Defendant contends that the medical care and treatment she rendered to Plaintiff for his
 8   ambulatory and chronic pain issues was within the community standard of care. (UMF 157.)
 9           Plaintiff asserts the claim for deliberate indifference to serious medical needs is
10   demonstrated by the change in chrono removing the lower tier leading to the alleged fall.
11   Defendant argues that Plaintiff, who has no medical training, merely disagrees with Defendant’s
12   considered medical decisions. Defendant contends that the record of Plaintiff’s treatment leading

13   up to the alleged fall in April 2015, including Defendant extensive progress notes of her

14   examinations, observations, orders, and referrals demonstrate constitutionally adequate medical

15   care. Defendant was not indifferent to Plaintiff’s serious medical needs,2 rather she diagnosed

16   them. In late 2013, Defendant diagnosed Plaintiff with lumbar radiculopathy and diabetic

17   neuropathy, the cause of Plaintiff’s chronic pain syndrome. These are not curable conditions, but

18   are managed with proper diet, strength and mobility exercises, control of diabetes, and pain

19   medications.

20           The standard of care for treatment of Plaintiff’s chronic pain syndrome and Plaintiff’s

21   alleged ambulatory disabilities, is the course of treatment pursued by Defendant as evidenced by

22   the undisputed and thorough medical records. Following her diagnoses, for each examination of

23   Plaintiff, Defendant recorded musculoskeletal and extremity strength tests, examined the legs and

24   feet for signs of ulcers associated with decreased bilateral sensation and poor blood flow. She

25   also referred Plaintiff four times to physical therapy to increase his strength, made outside

26
27
         2
          For purposes of this motion only, Defendant concedes that Plaintiff’s ambulatory needs are serious medical
     needs under the Eighth Amendment standard, although she does not waive her right to present evidence or argue
28   otherwise if her motion is not granted.

                                                             12
 1   referrals to specialists, targeted each of his associated conditions with medication, and
 2   continuously educated Plaintiff on the need for proper nutrition, exercise, and maintaining his
 3   medication prescriptions.
 4          Defendant contends that her determinations regarding Plaintiff’s medical requirement for
 5   lower tier cell placement and for ambulatory assistive devices also complied with the standard of
 6   care. Defendant’s overarching goal for mobilization and physical therapy are based on clinical
 7   evidence to avoid muscle atrophy and permanent disability. Her decisions in September of 2014
 8   to start Plaintiff with a walker and transition to a walking cane was intended to continuously
 9   develop Plaintiff’s muscle strength to promote healing and mobility.
10          Defendant’s decision to remove the Comprehensive Accommodation Chrono for lower
11   tier placement on February 23, 2015 was the result of the consideration of numerous factors
12   including her expertise and experience. The physical examinations including strength tests,

13   review of physical therapist progress notes indicating improvement, review of recent x-rays of the

14   spine which were unremarkable, his medical history, and observation by Defendant and custody

15   officers of Plaintiff walking without the use of his cane, all support her determinations and

16   demonstrate she properly treated Plaintiff.

17          Defendant correctly contends that the removal of his chrono for lower tier placement does

18   not demonstrate deliberate indifference to his serious medical need. The evidence demonstrates

19   that Defendant did not ignore Plaintiff’s ambulatory complaints but actively worked to address

20   them with the goal of improving his medical condition. She provided Plaintiff with chronos that

21   addressed his ambulatory needs when it was clinically indicated. It was only upon demonstrated

22   medical and physical improvements that the chrono was changed to remove lower tier housing.

23   Hence, Defendant contends she did not act with deliberate indifference to Plaintiff’s ambulatory

24   medical condition.

25          A prison official cannot be found liable under the Eighth Amendment for denying an

26   inmate humane conditions of confinement unless the official knows of and disregards an

27   excessive risk to inmate health or safety; the official must both be aware of facts from which the

28   inference could be drawn that a substantial risk of serious harm exists, and he must also draw the

                                                      13
 1   inference. Farmer v. Brennan, (1994) 511 U.S. 825, 837. The question of whether Defendant
 2   possessed the requisite subjective knowledge that harm would result from her orders is “subject to
 3   demonstration in the usual ways, including inference from circumstantial evidence.” Id., 511
 4   U.S. at 842. Defendant ordered a chrono for lower tier placement and mobility devices in
 5   September 2014, prior to the alleged fall, and again subsequent to the fall in April 2015 -- which
 6   Defendant correctly contends is evidence that she was not subjectively deliberately indifferent.
 7          As described above Defendant did not change Plaintiff’s chrono to remove the lower tier
 8   on a whim or other bad motive; the decision was based upon a demonstrated improvement in his
 9   ambulatory condition. At no time did Defendant refuse or deny Plaintiff necessary medical
10   treatment, evaluation, or referrals to specialist. (Decl. of Defendant ¶65.) At no time did
11   Defendant intentionally or knowingly cause Plaintiff any injury or harm. (Id.) Defendant
12   correctly argues that, even if Defendant made medical error leading to the fall, a mere single

13   negligence act is insufficient to rise to the level of deliberate indifference of a serious medical

14   need. McGuckin v. Smith, 974 F.2d 1050, 1060-61 (9th Cir. 1991) (“A finding that the

15   defendant’s neglect of a prisoner’s condition was an ‘isolated occurrence,’ Wood v. Housewright,

16   900 F.2d 1332, 1334 (9th Cir. 1990), or an ‘isolated exception,’ Toussaint v. McCarthy, 801 F.2d

17   1080, 1111 (9th Cir. 1986), to the defendant's overall treatment of the prisoner ordinarily militates

18   against a finding of deliberate indifference.”). As such, Defendant correctly contends that

19   reasonable inferences from the evidence do not support that Defendant had the requisite

20   subjective state of mind to support liability under the Eight Amendment.

21                  2.      Defendant’s Care of Plaintiff’s Hiatal Hernia and Gastrointestinal
                            Issues
22

23          On August 15, 2014, Plaintiff was treated by a Physician’s Assistant regarding his

24   complaints of weight loss and fecal blood. (UMF 158.) He was referred urgently for a

25   colonoscopy and esophagogastroduodenoscopy, to examine the lining of the upper

26   gastrointestinal tract, as well as referred to a nutritionist. (UMF 159.) The Physician’s Assistant

27   also ordered a blood panel, lab tests, and x-rays (UMF 160) and added Amlodipine to help treat

28   his high blood pressure. (161.)

                                                       14
 1          On August 28, 2014, Defendant reviewed the results of Plaintiff’s colonoscopy which
 2   showed a new diagnosis of ulcerative colitis of the rectum. (UMF 162.) Defendant prescribed
 3   Mesalamine to treat and prevent the symptoms of ulcerative colitis from recurring, as well as
 4   prednisone to reduce inflammation. (UMF 163-164.) Defendant then referred Plaintiff on
 5   September 11, 2014, to Mercy Hospital in Bakersfield for examination by a gastroenterologist.
 6   (UMF 165-166.) The results of the September 11, 2014 abdominal ultrasound showed a small
 7   renal cyst, but were otherwise negative. (UMF 167.)
 8          Due to Plaintiff’s continued weight loss and failure to thrive, Defendant again referred
 9   him to a gastroenterologist for an esophagogastroduodenoscopy on September 25, 2014, to rule
10   out a tumor. (UMF 168.) On November 5, 2014, Plaintiff was transported to Mercy Hospital for
11   the specialist referral. (UMF 169.) The esophagogastroduodenoscopy showed that Plaintiff had a
12   hiatal hernia and a long segment Barrett’s esophagus. (UMF 170.) A hiatal hernia occurs when

13   part of the stomach pushes upward through the small opening (hiatus) through which the

14   esophagus passes on its way to the stomach. (UMF 171.) In most cases, a small hiatal hernia

15   does not cause problems and may be discovered only incidentally if the patient undergoes testing

16   for a different condition. (UMF 172.) A large hiatal hernia can allow food and acid to back up

17   into the esophagus, leading to heartburn. (UMF 173.) Barrett’s esophagus is a complication of

18   gastroesophageal reflux disease. (UMF 174.) One of the primary goals of treatment is to prevent

19   or slow the development of Barrett’s esophagus by treating and controlling acid reflux. (UMF

20   175.) This is done with lifestyle changes and medication (typically antacids). (UMF 175.) The

21   Gastroenterologist’s recommendation was to avoid spicy foods and repeat the endoscopy in two

22   years. (UMF 176.) He did not recommend surgery. (UMF 177.)

23          On December 3, 2014, Defendant followed up with Plaintiff regarding his offsite

24   esophagogastroduodenoscopy. She requested Proton pump inhibitors or PPI medication to reduce

25   the production of acid and prescribed Sucralfate to treat Plaintiff’s Barrett’s esophagus and

26   gastroesophageal reflux disease. (UMF 178-179.) Defendant’s treatment of Plaintiff’s diagnosis

27   of ulcerative colitis, hiatal hernia, and Barrett’s esophagus met the community standard of care.

28   (UMF 180.)

                                                     15
 1          Defendant contends she properly addressed Plaintiff’s ongoing gastrointestinal issues with
 2   the same high level of care shown in her treatment of his chronic pain syndrome. For each
 3   complaint reported by Plaintiff or recognized by prison medical personnel, Plaintiff was referred
 4   to a specialist leading to new diagnoses including ulcerative colitis of the rectum, a hiatal hernia,
 5   and Barrett’s esophagus. As to the latter two conditions, the specialist recommended only
 6   avoiding spicy foods, which Defendant correctly contends is insufficient to meet the standard for
 7   a serious medical need that significantly affects Plaintiff’s daily living. McGuckin v. Smith, 974
 8   F.2d 1050, 1059-60 (9th Cir. 1992). There was no recommendation for surgery, Defendant wrote
 9   prescriptions to treat each of those diagnoses and to prevent their reoccurrence. Defendant
10   correctly contends that the record of her follow up care and referrals belie any allegation that she
11   was deliberately indifferent or had a subjective state of mind to support claim.
12                  3.      Defendant’s Care of Plaintiff’s Diabetes and Related Conditions

13          During Plaintiff’s care, Defendant focused treatment on Plaintiff’s primary diagnosis of

14   diabetes and managing related conditions and complications. (UMF 8.) Diabetes is associated

15   with long-term complications that can be disabling or life-threatening. (UMF. 9.) Diabetes

16   affects many major organs, including the heart, blood vessels, nerves, eyes and kidneys. (UMF

17   10.) The disease dramatically increases the risk of various cardiovascular problems, including

18   coronary artery disease with chest pain (angina), high blood pressure, diabetic neuropathy or

19   nerve damage in extremities, skin and foot complications or infections, digestion complications,

20   kidney damage, and serious vision conditions. (UMF 11.) As Plaintiff acknowledged, Defendant

21   educated him about the importance of complying with treatment and medication regimens and

22   advised him on numerous occasions to begin taking insulin. (UMF 12.) However, Plaintiff

23   continuously declined to take insulin and routinely refused medication to treat his diabetic

24   neuropathy. (UMF 13.)

25          Diabetic neuropathy is nerve damage caused by diabetes which leads to chronic pain

26   (UMF 14) for which there is no known cure (UMF 15). Pain levels can be managed through

27   combinations of over-the-counter pain medications, such as Tylenol, Aspirin, Ibuprofen or

28   Naproxen, and anti-seizure medications, such as Oxcarbazepine or Trileptal. (UMF 16.) The use

                                                       16
 1   of narcotics or opioids is not indicated for chronic pain associated with diabetic neuropathy (or
 2   chronic back pain) because of the potential side effects, risks, and increased tolerance over time.
 3   (UMF 17, 18.) Management of diabetes and blood glucose levels to prevent further nerve
 4   damage is also essential for controlling pain, as well as exercise, including physical therapy.
 5   (UMF 18.) In addition, high blood pressure combined with diabetes greatly increases the risk of
 6   complications because of damage to blood vessels and blood flow. (UMF 19.) Blood pressure
 7   medications can serve to reduce the possibility of further damage and increased pain. (UMF 20.)
 8   The combination of these medications along with proper diet, exercise and control of blood sugar
 9   levels is the standard method for controlling neuropathy and symptomatic pain. (UMF 21-22.)
10          Over the course of Defendant’s treatment of Plaintiff, she examined and treated his
11   diabetes and resulting chronic pain caused by diabetic neuropathy, and other associated
12   conditions and complications, through a course of various medications. (UMF 23.) Defendant

13   prescribed Lisinopril for high blood pressure, Simvastatin for high cholesterol, Spironolactone to

14   treat or prevent hypokalemia (low potassium levels in the blood), Amlodipine, which dilates

15   (widens) blood vessels and improves blood flow and is used to treat high blood pressure,

16   Metformin and Glipizide for his diabetes, and anti-seizure medication Trileptal or Oxcarbazepine

17   for his diabetic neuropathy. (UMF 24-27.) She also prescribed various combinations of Aspirin,

18   Ibuprofen, Tylenol, Naproxen, and Tylenol with Codeine for pain relief (for neuropathy and

19   chronic back pain) to be kept with Plaintiff in his cell and taken as needed. (UMF 28.)

20          On each occasion Defendant treated Plaintiff, she examined his extremities including legs

21   and feet for ulcers or skin breakdown, bruising, cuts, and discoloration. (UMF 29.) In addition to

22   educating her patient on the importance of proper diet and exercise, Defendant also referred

23   Plaintiff to physical therapy on at least four occasions to increase his strength, increase blood

24   flow, and for management of his pain levels. (UMF 30, 89, 94, 108, 142.) Defendant’s treatment

25   of Plaintiff’s diabetes and related conditions and complications met the community standard of

26   care. (UMF 31)

27          The Court finds that Defendant has met her burden to demonstrate the absence of a

28   genuine issue of material fact regarding her care and treatment of Plaintiff’s medical conditions.

                                                      17
 1   In re Oracle Corp. Securities Litigation, 627 F.3d 376, 387 (9th Cir. 2010) (citing Celotex Corp.
 2   v. Catrett, 477 U.S. 317, 323 (1986)). The burden therefore shifts to Plaintiff to establish that a
 3   genuine issue as to any material fact exists. See Matsushita Elec. Indus. Co. v. Zenith Radio
 4   Corp., 475 U.S. 574, 586 (1986).
 5          B.      Plaintiff’s Opposition
 6          Initially, Plaintiff filed a motion seeking an extension of time to respond to Defendant’s
 7   separate statement of undisputed facts. (Doc. 49.) Despite receiving the extension, (see Docs.
 8   52), Plaintiff failed to submit a separate statement of disputed fact, evidence, or any arguments to
 9   address Defendant’s motion for summary judgment on Plaintiff’s claims under the Eighth
10   Amendment. Plaintiff thus fails to establish a genuine issue as to any material on his claims
11   under the Eight Amendment and Defendant’s motion for summary judgment thereon should be
12   granted. This is the only claim the Court found to be cognizable and the only claim which

13   Plaintiff is proceeding. (See Docs. 1, 12.)

14          Plaintiff also filed a terse opposition that ignored the substance of Defendant’s motion on

15   Plaintiff’s claims under the Eighth Amendment and argued, because the motion failed to address

16   the issues of negligence under California law and retaliation in violation of the First Amendment,

17   that it should not be granted. (Doc. 48.) Yet, the Court did not find these claims to be cognizable

18   (Doc. 12). Even if construed as a motion for reconsideration, it is untimely and if it is construed

19   as a motion to amend the complaint, it should be denied. Finally, for the reasons discussed

20   below, Defendant’s evidence suffices to grant summary judgment on those claims as well.

21                  1.      Reconsideration of the Screening Order

22          Plaintiff’s opposition could be construed as seeking reconsideration of the order that

23   screened the complaint and found it stated a cognizable claim under the Eighth Amendment only.

24   (Doc. 12, “the Cognizable Claim Order.”) That Court issued that order on April 29, 2016. (Id.)

25          A motion to reconsider a magistrate judge’s ruling is reviewed under the “clearly

26   erroneous or contrary to law” standard set forth in 28 U.S.C. ' 636(b)(1)(A) and Fed. R. Civ. P.

27   72(a). As such, the court may only set aside those portions of a magistrate judge’s orders that are

28   either clearly erroneous or contrary to law. Fed.R.Civ.P. 72(a); see also Grimes v. City and

                                                      18
 1   County of San Francisco, 951 F.2d 236, 240 (9th Cir.1991) (non-dispositive pretrial orders are
 2   reviewed for clear error under Rule 72(a)). Reconsideration motions are committed to the
 3   discretion of the trial court. Rodgers v. Watt, 722 F.2d 456, 460 (9th Cir. 1983) (en banc); Combs
 4   v. Nick Garin Trucking, 825 F.2d 437, 441 (D.C. Cir. 1987). However, objections to a magistrate
 5   judge’s non-dispositive order must be filed within 14 days after service of the order on the
 6   objecting party. Fed.R.Civ.P. 72(a). The result is no different if the Cognizable Claim Order is
 7   construed as dispositive, since the same 14-day deadline applies. Fed.R.Civ.P. 72(b)(1). Thus,
 8   since the Court issued the cognizable claim order on April 29, 2016, to be timely, Plaintiff would
 9   have had to file any motion for reconsideration on or before May 14, 2016.
10          However, the Court may extend some leniency on the filing deadline due to Plaintiff’s
11   disabilities. Plaintiff requested appointment of counsel based on his low cognitive function,
12   visual impairment and need for assistance in reading material and responding to any document he

13   receives. (Doc. 29.) This request was granted and current counsel was appointed to represent

14   Plaintiff on August 18, 2017. (Doc. 30.) Yet, even if the deadline to challenge the screening

15   order were extended to 14 days after appointment of counsel, the deadline for reconsideration

16   would have run on September 2, 2017 -- more than two years before Plaintiff’s opposition was

17   filed. Further, even if reconsideration were timely, Plaintiff fails to demonstrate that the

18   cognizable claim order was clearly erroneous or contrary to law. Fed.R.Civ.P. 72(a). Thus, any

19   effort to obtain reconsideration of the cognizable claim order, should be denied.

20                  2.      Amending Theories of Liability

21          Plaintiff may not now expand the scope of this litigation via opposition to Defendant’s

22   motion for summary judgment. See Wasco Prods., Inc. v. Southwall Techs., Inc., 435 F.3d 989,

23   992 (9th Cir. 2006) (“[S]ummary judgment is not a procedural second chance to flesh out

24   inadequate pleadings.”); see also Gilmore v. Gates, McDonald & Co., 382 F.3d 1312, 1315 (11th

25   Cir. 2004) (citing Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002)). “A complaint guides

26   the parties’ discovery, putting the defendant on notice of the evidence it needs to adduce in order

27   to defend against the plaintiff’s allegations.” Coleman v. Quaker Oats Co., 232 F.3d 1271, 1292

28   (9th Cir. 2000). “[A]dding a new theory of liability at the summary judgment stage would

                                                      19
 1   prejudice the defendant who faces different burdens and defenses under [a] second theory of
 2   liability.” Id. (citing Josey v. John R. Hollingsworth Corp., 996 F.2d 632, 642 (3d Cir.1993)).
 3   Instead, “a plaintiff should have moved to amend his pleadings during discovery.” Id.
 4             The Court issued original Discovery and Scheduling Order on September 29, 2016. (Doc.
 5   23.) The Court appointed Plaintiff counsel on August 31, 2017. (Doc. 31.) Subsequently, the
 6   Court modified the Discovery and Scheduling Order was twice: on September 27, 2017, after the
 7   parties’ stipulated to extend the deadlines for discovery and dispositive motions (see Docs. 35,
 8   36); and, on May 21, 2018, on Plaintiff’s opposed motion (see Docs. 39, 42), which set
 9   September 1, 2018 as the final deadline for discovery and November 1, 2018 as the final deadline
10   for filing dispositive motions (Doc. 42). Plaintiff’s counsel had over a year from the time he was
11   appointed until discovery closed to file a motion requesting leave to amend to plead theories of
12   liability (negligence and retaliation), which were not identified in the cognizable claim order but

13   did not do so. Plaintiff may not now add new theories of liability in opposition to Defendant’s

14   motion for summary judgment.

15                    3.      Summary Judgment on Medical Negligence & Retaliation Claims

16             Plaintiff also need not be allowed to proceed on medical negligence and retaliation claims

17   as Defendant’s evidence also meets her burden for summary judgment on any claims that Plaintiff

18   might have for negligence and/or retaliation. The authority to grant summary judgment sua

19   sponte was made explicit in the current version of Rule 56, effective as of December 2010.

20   Albino v. Baca, 747 F.3d 1162, 1176-77 (9th Cir. 2014) (citing Fed.R.Civ.P. 56(f)). Further, the

21   only reason the Court recommends granting summary judgment to Defendant on medical

22   negligence and retaliation claims is because Plaintiff argues that he should be allowed to proceed

23   on them. Plaintiff relied on these claims in his opposition, argued that Defendant had not met her

24   burden of production for summary judgment thereon, and requested the Court deny summary

25   judgment thereon. (Doc. 48, 2:11- 4:9.) Thus, since Plaintiff raised the issue, Plaintiff was on

26   notice to come forward with all related evidence. Celotex Corp. v. Catrett, 477 U.S. 317, 326

27   (1986).

28   ///

                                                       20
 1                          a.      Medical Negligence/Malpractice
 2           “The elements of a medical malpractice claim are (1) the duty of the professional to use
 3   such skill, prudence, and diligence as other members of his profession commonly possess and
 4   exercise; (2) a breach of that duty; (3) a proximate causal connection between the negligent
 5   conduct and resulting injury; and (4) actual loss or damage resulting from the professional’s
 6   negligence.” Avivi v. Centro Medico Urgente Medical Center, 159 Cal.App.4th 463, 468, n. 2,
 7   (Ct.App. 2008) (internal quotations and citation omitted); see also Johnson v. Superior Court,
 8   143 Cal.App.4th 297, 305, (2006).
 9          Medical professionals are negligent if they fail to use the level of skill, knowledge, and
10   care in diagnosis and treatment that other reasonably careful medical professional would use in
11   the same or similar circumstances. This level of skill, knowledge, and care is sometimes referred
12   to as “the standard of care” which can only be opined by medical professionals. Landeros v.

13   Flood, 17 Cal.3d 399, 408 (1976); see also Brown v. Colm, 11 Cal.3d 639, 642B643 (1974);

14   Mann v. Cracchiolo, (1985) 38 Cal.3d 18, 36; and Judicial Council of California Civil Jury

15   Instruction 500, Summer 2008 Supplement Instruction.

16          Defendant submits evidence that meets her burden on summary judgment on any medical

17   negligence/malpractice claim Plaintiff might raise based on her care and treatment of him.

18   Defendant’s evidence shows that Defendant’s treatment of Plaintiff’s diagnosis of ulcerative

19   colitis, hiatal hernia, and Barrett’s esophagus met the community standard of care. (UMF 180.)

20   Defendant’s evidence also shows that her treatment of Plaintiff’s diabetes and related conditions

21   and complications met the community standard of care. (UMF 31.) Her evidence shows that the

22   medical care and treatment rendered to Plaintiff for his ambulatory and chronic pain issues by

23   Defendant was within the community standard of care. (UMF 157.) As extensively noted above,

24   prior to each of these statements of undisputed fact, Defendant’s evidence provided detailed facts

25   of Plaintiff’s medical conditions, exam and testing results, as well as her plan for care and

26   treatment for each of Plaintiff’s medical issues. Defendant’s evidence shows she did not breach

27   the standard of care in her care and treatment of Plaintiff, which negates an essential element of

28   Plaintiff’s medical negligence/malpractice claim. Nissan Fire & Marine Insurance Co. v. Fritz

                                                      21
 1   Companies, Inc. 210 F.3d 1099, 1102 (9th Cir. 2000).
 2          The Court finds that Defendant has met her burden to demonstrate the absence of a
 3   genuine issue of material fact regarding whether her care and treatment of Plaintiff’s medical
 4   conditions met the standard of care. In re Oracle, 627 F.3d at 387. The burden therefore shifts to
 5   Plaintiff to establish that a genuine issue as to any material fact exists. See Matsushita Elec.
 6   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). However, though Plaintiff raised
 7   this theory in his argument opposing Defendant’s motion, he failed to submit any evidence to
 8   show that Defendant breached the standard of care in her care and treatment of any of his medical
 9   conditions. (See Doc. 48.) Thus, Plaintiff has not met his burden of establishing a genuine
10   dispute of material fact such to deny summary judgment on any claim under California law for
11   medical negligence/malpractice against Defendant. Summary judgment should be granted to
12   Defendant on this claim.

13                          b.      Retaliation

14           The First Amendment protects inmates from retaliation for engaging in protected

15   conduct. A retaliation claim has five elements. Waitson v. Carter, 668 F.3d 1108, 1114-1115

16   (9th Cir. 2012); Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir.2009).

17          First, the plaintiff must show that the retaliated-against conduct is protected. Id. The

18   filing of an inmate grievance is protected conduct, Rhodes v. Robinson, 408 F.3d 559, 568 (9th

19   Cir. 2005), as are the rights to speech or to petition the government, Silva v. Di Vittorio, 658 F.3d

20   1090, 1104 (9th Cir. 2011); Rizzo v. Dawson, 778 F.2d 527, 532 (9th Cir. 1985); see also

21   Valandingham v. Bojorquez, 866 F.2d 1135 (9th Cir. 1989); Pratt v. Rowland, 65 F.3d 802, 807

22   (9th Cir. 1995). Second, the plaintiff must show the defendant took adverse action against the

23   plaintiff. Rhodes, at 567. Third, there must be a causal connection between the adverse action

24   and the protected conduct. Waitson, 668 F.3d at 1114. Fourth, the official must have engaged in

25   “acts would chill or silence a person of ordinary firmness from future First Amendment

26   activities.” Robinson, 408 F.3d at 568 (internal quotation marks and emphasis omitted). “[A]

27   plaintiff who fails to allege a chilling effect may still state a claim if he alleges he suffered some

28   other harm,” Brodheim, 584 F.3d at 1269, that is “more than minimal,” Robinson, 408 F.3d at 568

                                                       22
 1   n.11. Fifth, the plaintiff must show “that the prison authorities’ retaliatory action did not advance
 2   legitimate goals of the correctional institution. . . .” Rizzo v. Dawson, 778 F.2d 527, 532 (9th
 3   Cir.1985).
 4          Plaintiff’s only allegations that could be construed to state a retaliation claim pertain to his
 5   mobility issues. Plaintiff alleges that Defendant took away a wheelchair that correctional officers
 6   gave him to use and replaced it with a cane because Plaintiff had “602’d her.” (Doc. 1, pp. 9-11.)
 7   When Plaintiff filed inmate appeals about this, Defendant allegedly removed his lower bunk
 8   chrono, which caused Plaintiff to fall one day while climbing the stairs. (Id.) Because of the fall,
 9   Plaintiff was taken to the hospital where he was given a walker on discharge. (Id.) After Plaintiff
10   returned to the prison, Defendant allegedly took the walker away, but restored Plaintiff’s lower-
11   tier chrono. (Id.)
12          Defendant’s evidence shows that she had medical justification for all decisions and orders

13   for Plaintiff which negates the essential element of adverse action on any retaliation claim by

14   Plaintiff. Nissan Fire & Marine Insurance Co., 210 F.3d at 1102. To meet the adversity element

15   of a retaliation claim, the allegedly adverse action need not be a full-fledged independent

16   constitutional violation. Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir. 1995). “[T]he mere threat

17   of harm can be an adverse action . . .” Brodheim, 584 F.3d at 1270. However, not every

18   allegedly adverse action supports a claim under section 1983 for retaliation.

19          In the prison context, cases in this circuit addressing First Amendment retaliation claims

20   involve situations where action taken by the defendant was clearly adverse to the plaintiff. See

21   e.g. Rhodes, 408 F.3d at 568 (arbitrary confiscation and destruction of property, initiation of a

22   prison transfer, and assault); Bruce v, Ylst, 351 F.3d 1283, 1288 (9th Cir. 2003) (false validation

23   as a gang member); Hines v. Gomez, 108 F.3d 265, 267(9th Cir. 1997) (issuance of false rules

24   violation and subsequent finding of guilt); Pratt, 65 F.3d at 806 (prison transfer and double-cell

25   status); Valandingham, 866 F.2d at 1138 (inmate labeled a snitch and approached by other

26   inmates and threatened); Rizzo, 778 F.2d at 530-32 (reassignment out of vocational class coupled

27   with transfer to a different prison). Defendant’s evidence shows that none of her decision for

28   Plaintiff’s care and treatment suffice to meet the adverse action element of a retaliation claim.

                                                      23
 1   Instead, Defendant’s evidence shows that her decisions and directives for the care and treatment
 2   of Plaintiff’s mobility issues were medically indicated and within the standard of care. (UMF
 3   157.)
 4           Also, Defendant’s evidence shows she examined Plaintiff on September 9, 2014, for
 5   complaints acute low back pain for the first time. (UMF 75.) Before her examination, Plaintiff
 6   had been provided a temporary, loaner wheelchair by a custody officer who observed Plaintiff
 7   having difficulty walking. (UMF 76.) The wheelchair was not prescribed by a medical
 8   professional or based on any medical assessment. (UMF 77.) Defendant performed extremity
 9   and muscle strength tests which were within normal limits. (UMF 78.) Because of his acute
10   pain, Defendant prescribed Plaintiff a short-term prescription of Tylenol #3 with codeine and
11   provided him a temporary walker for two weeks. (UMF 79-80.) Defendant completed a
12   temporary Comprehensive Accommodation Chrono providing Plaintiff with a ground floor cell

13   and bottom bunk restriction through March 9, 2015, as well as a permanent back brace. (UMF

14   81.) This evidence shows that Defendant’s removal of the wheelchair custody staff had given

15   Plaintiff was not an adverse action since Plaintiff’s condition was adequately addressed by

16   medications, a ground floor cell and bottom bunk chrono, and a permanent back brace.

17           Though Plaintiff complained of difficulty walking on February 23, 2015 (UMF 115), that

18   very morning Defendant observed him walking in the yard while carrying, rather than using, his

19   prescribed cane. (UMF 116.) She also reviewed x-rays of Plaintiff’s cervical, thoracic, and

20   lumbar spine, which were all unremarkable. (UMF 117.) She reviewed custody staff reports

21   indicating that Plaintiff had no problem walking while outside the clinic. (UMF 118.) Defendant

22   also reviewed the physical therapy progress notes which indicated Plaintiff’s pain level was

23   improving, and that he was able to ambulate with a cane. (UMF 119.) Defendant performed

24   musculoskeletal and extremity strength tests, all were within the normal limits. (UMF 120.)

25   Defendant continued Plaintiff’s medications for diabetic neuropathy. (UMF 124.) Based on the

26   x-rays, his performance with the physical therapist, and her observations and examination,

27   Defendant determined that Plaintiff was not qualified for lower tier chrono. (UMF 121.) She

28   removed the restriction for lower tier housing and ordered a temporary chrono for lower bunk and

                                                     24
 1   continued the use of the cane. (UMF 122.) This evidence suffices to establish that Defendant’s
 2   removal of his lower bunk chrono, which allegedly caused Plaintiff to fall while climbing the
 3   stairs, was not an adverse action since Plaintiff’s condition was supported by observations of
 4   Plaintiff walking without his cane and without difficulty, progress via physical therapy, normal
 5   extremity strength and examination results, and that Defendant ordered a temporary chrono for
 6   Plaintiff to have a lower bunk and continued use of a cane based on Plaintiff’s medical condition.
 7          Plaintiff’s final allegation of retaliation asserts that when he returned from the hospital
 8   (after the alleged fall caused by Defendant’s removal of his lower tier housing chrono), Defendant
 9   took away a walker Plaintiff had been given on discharge from the hospital. Defendant’s
10   evidence shows that all x-rays, CT Scans, echocardiogram, and a carotid Doppler ultrasound
11   performed at the hospital were unremarkable, (UMF 136-137), and Plaintiff was discharged
12   without any recommendations or referrals for surgery, (UMF 144). Upon his return to the prison,

13   on April 14, 2015, Plaintiff was provided a temporary wheelchair and was prescribed Motrin and

14   Robaxin for muscle spasms and pain. (UMF 138.) On April 17, 2015, Defendant followed up

15   with Plaintiff, reviewing his records from Mercy Hospital and provided him a walker and

16   orthopedic shoes. (UMF 139.) Plaintiff was able to use a walker without difficulties, pain, or

17   facial grimacing and maintained his balance. (UMF 140.) He refused Robaxin and Trileptal for

18   treatment of pain and muscle spasms. (UMF 141.) Defendant ordered physical therapy to

19   increase his strength and updated his chrono including placement on a lower tier and lower bunk

20   through June 30, 2015 and issued a work restriction. (UMF 142-143.) This evidence establishes

21   that after he was discharged from the hospital, Defendant did not remove the walker (as alleged),

22   but provided him a walker, which Plaintiff used without difficulty, and prescribed him orthopedic

23   shoes, physical therapy, and provided him an updated chrono for lower tier and lower bunk

24   placement and a work restriction. Defendant’s evidence shows that the actions she took after

25   Plaintiff’s discharge from the hospital were not adverse to Plaintiff. Defendant’s evidence shows

26   an absence of a genuine issue of material fact regarding both whether her care and treatment of

27   Plaintiff’s medical conditions equated to adverse actions for Plaintiff’s retaliation claim. In re

28   Oracle, 627 F.3d at 387.

                                                      25
 1          In addition, Defendant’s evidence shows that during her treatment of Plaintiff’s leg
 2   weakness and back pain, she did not want Plaintiff to rely on a walker or wheelchair because,
 3   over a long period of time, they would result in greater weakness and atrophy of muscles from the
 4   lack of use. (UMF 90.) Early mobilization and physical therapy is the standard of care based on
 5   clinical evidence to avoid muscle atrophy and permanent disability. (UMF 91.) It was in
 6   Plaintiff’s best interest to use and develop his muscles as much as possible to promote healing
 7   and mobility, which Defendant explained to Plaintiff. (UMF 91.) Continued exercise increases
 8   stimulation and blood flow, and lessening the symptoms associate with diabetic neuropathy and
 9   chronic back pain. (UMF 92.)
10          Defendant’s overarching goal for mobilization and physical therapy are based on clinical
11   evidence to avoid muscle atrophy and permanent disability. (Doc. 45-1, p. 20.) Defendant argues
12   that her decisions in September of 2014 to start Plaintiff with a walker and transition to a walking

13   cane were intended to continuously develop Plaintiff’s muscle strength to promote healing and

14   mobility. (Id.) Defendant’s decision to remove the Comprehensive Accommodation Chrono for

15   lower tier placement on February 23, 2015, was based on a culmination of factors including her

16   expertise and experience. (Id.) The physical examinations including strength tests of Plaintiff,

17   review of physical therapist progress notes indicating improvement, review of recent x-rays of the

18   spine which were unremarkable, his medical history, and observation by Defendant and custody

19   officers of Plaintiff walking without the use of his cane. (Id.)

20          Defendant correctly argues that the evidence demonstrates that she did not ignore

21   Plaintiff’s ambulatory complaints, but rather, actively worked to address such complaints, with

22   the goal of improving Plaintiff’s medical condition. (Id.) Defendant points out that she provided

23   Plaintiff with chronos, which addressed his ambulatory needs when they were clinically

24   indicated. (Id.) It was only upon demonstrated medical and physical improvements that she

25   changed the chrono to remove the lower tier. (Id.)

26          Defendant’s evidence shows an absence of a genuine issue of material fact regarding both

27   whether she was motivated by retaliatory animus for a retaliation claim. In re Oracle, 627 F.3d at

28   387. Thus, Defendant’s evidence meets her burden on summary judgment of any retaliation

                                                      26
 1   claim Plaintiff might raise based on her care and treatment of him.
 2          The Court finds that Defendant has met her burden to demonstrate the absence of a
 3   genuine issue of material fact regarding adverse actions and retaliatory motivation for Plaintiff’s
 4   retaliation claim. In re Oracle, 627 F.3d at 387. The burden therefore shifts to Plaintiff to
 5   establish that a genuine issue as to any material fact exists. See Matsushita Elec. Indus. Co. v.
 6   Zenith Radio Corp., 475 U.S. 574, 586 (1986).
 7          Though Plaintiff did not submit any evidence in opposition to Defendant’s motion, the
 8   Court considered his verified complaint as an affidavit. Keenan v. Hall, 83 F.3d 1083, 1090 n. 1
 9   (9th Cir. 1996); Schroeder v. MacDonald, 55 F.3d 454, 460 n. 10 (9th Cir. 1995). However,
10   Plaintiff’s disagreement with Defendant’s medical orders as expressed in the complaint (which
11   took away the wheelchair custody staff gave him, removed Plaintiff’s lower-bunk chrono, and
12   removed the walker on his return to the prison from the hospital) do not suffice to show

13   Defendant’s actions were “adverse” to his medical condition. This is particularly so since

14   Plaintiff is not medically trained (see Fed. R. Evd. 701, 702) and did not submit any medical

15   evidence to show that Defendant’s actions were adverse to Plaintiff’s medical condition. He did

16   not submit any evidence to counter Defendant’s declarations showing her care and treatment of

17   Plaintiff’s various medical conditions were within the standard of care. Thus, Plaintiff has not

18   met his burden to oppose Defendant’s motion for summary judgment on any retaliation against

19   Defendant. Summary judgment should be granted to Defendant on this claim.

20          Because Defendant is entitled to summary judgment on the merits of Plaintiff’s claims,

21   her argument for qualified immunity need not be considered.

22   VI.    Conclusions and Recommendations

23          As set forth herein, the Court finds that Defendant is entitled to judgment as a matter of

24   law on Plaintiff’s claims against her in this action. Accordingly, the Court RECOMMENDS that

25   the Motion for Summary Judgment, filed by Defendant, Dr. Nastran Hashemi, on October 31,

26   2018 (Doc. 45), be GRANTED and this action should be dismissed.

27          These Findings and Recommendations will be submitted to the United States District

28   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within 14

                                                      27
 1   days after being served with these Findings and Recommendations, the parties may file written
 2   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s
 3   Findings and Recommendations.” The parties are advised that failure to file objections within the
 4   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,
 5   839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 6

 7   IT IS SO ORDERED.
 8
        Dated:     March 7, 2019                              /s/ Jennifer L. Thurston
 9                                                     UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     28
